Citation Nr: 1043419	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  10-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack






INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2009 rating decision in which the RO denied service 
connection for bilateral hearing loss.   In July 2009, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2010, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2010.

The Board notes that service connection for a left ear condition 
was previously denied by an unappealed July 1953 rating decision, 
raising a question as to whether the Veteran's instant claim for 
bilateral hearing loss should be considered as a claim to reopen 
this previously denied claim.  However, the instant claim 
involves the differently diagnosed disorder of bilateral 
sensorineural hearing loss, which had not yet become manifest at 
the time of the July 1953 denial.  Accordingly, the Board finds 
that the instant claim must be considered, de novo, as an 
original service connection claim.  See Boggs v. Peake, 520 F. 3d 
1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F. 3d 399 
(Fed. Cir. 1996).

In November 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

3.  The Veteran's assertions of in-service noise exposure are 
credible and consistent with the circumstances of his service.

4.  The competent opinion evidence on the question of whether the 
Veteran's current bilateral hearing loss is etiologically related 
to in-service noise exposure is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.185 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the claim have been accomplished.  




II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts that in-service noise exposure from 
firing 155 millimeter howitzers while serving in Korea with an 
artillery division resulted in bilateral hearing loss.  The 
Veteran contends that, during service, he noticed hearing 
problems following artillery fire, and that, at the time of his 
discharge from service, his hearing was not as good as it was 
prior to service.

The Veteran's DD Form 214 (Report of Separation from the Armed 
Forces of the United States) shows that the Veteran served in an 
artillery unit, received the Korean Service Medal with two Bronze 
Service Stars, and had 11 months, and 14 days of foreign or sea 
service.

The report of a January 1953 examination for the Veteran's 
separation from service indicates a finding of excessive wax in 
the left ear.  It also indicates that whispered voice and spoken 
voice tests revealed 15/15 hearing in both ears.  The report 
contains no further audiometric testing results.  The Board 
notes, however, that the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis for a 
grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993). 

In February 1953, the Veteran filed a claim for service 
connection for a left ear condition.  The report of a May 1953 VA 
examination in connection with that claim indicates findings of 
cerumen impaction of the left ear, which was noted to be 
"apparently [the] cause of partial deafness."  It was noted at 
the time of examination that the ear was cleaned and irrigated, 
and that the examining physician suggested that audiometry 
testing by VA be conducted to eliminate the possibility of nerve 
deafness caused by artillery.  However, the record does not 
reflect any such further audiometric testing.

The Veteran's service connection claim was denied in a July 1953 
rating decision on the bases that there were no records of 
treatment in service for an ear condition, that, on discharge, 
whispered voice examination was normal, and that the Veteran was 
found on VA examination to have cerumen in the ear, which was not 
a disease and not considered disabling. 

Following the May 1953 VA examination, the earliest medical 
evidence of any hearing problems is the record of a private ear, 
nose and throat (ENT) evaluation dated in October 2008.  At the 
time of that evaluation, the Veteran reported having bilateral 
hearing loss since 1952 or 1953, but no tinnitus since 1953, that 
he had been in an artillery division during the Korean War in 
1952 and 1953, and that he had fired 155 millimeter howitzers and 
noticed tinnitus and hearing difficulties for up to two weeks 
after each firing, with hearing loss persisting.  He was 
diagnosed as having wax in the right ear, bilateral, chronic 
otitis of the left ear, and severe, high frequency, bilateral, 
sensorineural hearing loss, secondary to acoustic trauma in 1952 
and 1953.

A February 2009 letter from the Veteran's private ENT physician, 
Dr. P., indicates that the Veteran had served in an artillery 
division from 1951 to 1953, fired 155 millimeter howitzers during 
the Korean War, and noticed tinnitus and severe hearing 
difficulties for up to two weeks after each firing, with hearing 
loss persisting.  It also indicates the opinion of Dr. P. that 
the Veteran's audiogram showed a bilateral, severe, high 
frequency, sensorineural hearing loss, which was due to acoustic 
trauma that he suffered in 1952 and 1953.

The report of a May 2009 VA audiological evaluation indicates 
that, on audiometric testing, the pure tone thresholds, in 
decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
35
70
65
70
LEFT
20
30
55
50
55

The average pure tone thresholds were noted to be 60 decibels for 
the right ear and 48 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent in 
the right ear and 72 percent in the left ear.  There was no 
tinnitus reported.  The VA audiologist stated that the results 
showed a mild to moderate sensorineural hearing loss bilaterally.  
After reviewing the claims file, the VA audiologist opined that 
it was less than likely that the Veteran's hearing loss was 
related to his military service.  The audiologist reasoned that 
the Veteran was denied service connection for an ear condition in 
1953, with a note that excessive wax in the left ear was 
apparently the cause of partial deafness, and that the Veteran's 
current hearing was typical for his age.  

Considering above-cited evidence in light of the governing legal 
authority, and affording the Veteran the benefit of the doubt on 
certain elements of the claim for service connection, the Board 
finds that service connection for bilateral hearing loss is 
warranted.

Audiology test results, as noted above, show current bilateral 
hearing loss to an extent recognized as a disability for VA 
purposes.  

Moreover, although service records do not reflect any incident of 
acoustic trauma, particularly given the Veteran's documented 
service in an artillery unit in Korea for nearly one year, the 
Board finds that his assertions of in-service noise exposure are 
credible and consistent with the circumstances of such service.  
See 38 U.S.C.A. § 1154.

On the question of whether the Veteran's current bilateral 
hearing loss disability is medically related to his in-service 
noise exposure, the Board notes that the record includes 
conflicting opinions.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the February opinion of Dr. P. to 
be at least as probative as that of the May 2009 VA audiologist.  
In this regard, the Board notes that, as an ENT physician, Dr. P. 
has a higher degree of medical training.  Also, while there is no 
indication Dr. P. had access to the claims file, the factual 
basis on which Dr. P. relied-that the Veteran was exposed to 
loud noise from serving in an artillery unit during the Korean 
War-is consistent with both the record and the Board's findings 
of in-service noise exposure, as noted above.

The Board notes that Dr. P. did not acknowledge the report of the 
January 1953 examination for the Veteran's separation from 
service, which indicates that whispered and spoken voice tests 
revealed 15/15 hearing in both ears.  However, the Board notes 
that, at the time of the January 1953 examination, the Veteran 
was only administered whispered voice and spoken voice tests; 
actual audiometric testing does not appear to have been 
administered.  This fact tends to lessen the probative weight of 
such examination report as establishing that the Veteran's 
hearing was normal at the time of his separation from service.

Furthermore, the May 2009 VA audiologist's opinion that it was 
less than likely that the Veteran's hearing loss was related to 
his military service was based, in part, on the fact that, 
although the Veteran filed a claim for service connection for an 
ear condition in 1953, the claim was denied with a note that 
excessive wax in the left ear was apparently the cause of partial 
deafness.  However, the VA audiologist did not indicate that she 
reviewed the report of the May 1953 VA examination, which 
contained the findings of cerumen impaction of the left ear that 
was "apparently [the] cause of partial deafness."  In this 
regard, the May 2009 VA audiologist did not acknowledge that, at 
the time of the May 1953 VA examination, the examining VA 
physician suggested that audiometric testing by VA be conducted 
to eliminate the possibility of nerve deafness caused by 
artillery, which, the record reflects, was never conducted.  The 
Board finds that this fact tends to diminish the probative value 
of the May 2009 VA audiologist's opinion.

Thus, despite the fact that Dr. P. did not have the benefit of a 
review of the claims file when rendering his opinion, the Board 
nonetheless finds his opinion to be of relatively equal weight to 
that of the May 2009 VA audiologist.  As such, the Board finds 
that the competent opinion evidence on the question of medical 
nexus between current hearing loss and service is, at least, in 
relative equipoise

When, as here, after consideration of all evidence and material 
of record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.  

In light of the facts noted above, and resolving all reasonable 
doubt on the question of in-service noise exposure and medical 
nexus in the Veteran's favor, the Board finds that the criteria 
for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


